J-A19023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

C.S.                                         IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

B.M.

                        Appellant                 No. 2053 WDA 2014


             Appeal from the Order Entered November 24, 2014
             In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD01-08702-004


BEFORE: BENDER, P.J.E., JENKINS, J., and MUSMANNO, J.

JUDGMENT ORDER BY JENKINS, J.:                  FILED AUGUST 11, 2015

       B.M. (“Mother”) appeals from the November 21, 2014 order entered in

the Allegheny County Court of Common Pleas granting C.S. (“Father”)

primary and legal custody of Daughter and primary physical custody and

sole legal custody with regards to making school choices of Son. We remand

for supplementation of the record and further proceedings consistent with

this memorandum.

       The parties are parents to two children, Daughter and Son.      The

parties divorced in 2004.    In April 2013, the trial court granted Father

interim physical custody and legal custody of Daughter. Prior to this time,

Mother had primary physical custody of both Daughter and Son.
J-A19023-15



      On November 21, 2014, following a trial, the trial court granted Father

primary and legal custody of Daughter and primary physical custody and

sole legal custody with regards to making school choices of Son.

      Mother filed a timely notice of appeal. Both Mother and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.

      Appellant raises the following claims:

         1. Whether the trial court ignored the best interest of the
         child and erred by granting [M]other no partial custody of
         Daughter (except to take her to counseling) which is
         detrimental to the reunification of Mother with the child;

         2. Whether the trial court erred in basing its decision to
         transfer primary physical custody of Son from Mother to
         Father on the child’s grades where there was no credible
         record evidence of the same or, to the extent there was
         such evidence, in ignoring that the child might simply not
         be a stellar student and not every child is capable of
         exemplary academic achievement;

         3. Whether the trial court ignored the best interest of the
         child and erred by granting custody of Son, to Father
         given:

            a. The child’s strong, unequivocal            reasoned
            preference to be with Mother;

            b. The child’s strained relationship with his step[-]
            mother and excellent relationship with his step-
            father;

            c. The need for stability and continuity, in the child’s
            life [] by taking the child away from his home,
            school, friends, neighborhood, and activities.

Appellant’s Brief at 11.

      On July 7, 2015, during oral argument in this Court, it became

apparent that the trial court conducted additional proceedings in June, 2015.

                                     -2-
J-A19023-15



At the time of oral argument, Daughter resided with Mother, not Father.

The certified record does not contain information regarding the additional

proceedings.

       As it appears additional proceedings occurred that altered the trial

court’s prior custody determination, we remand this case to the trial court

with directions to supplement the certified record and to conduct additional

proceedings as necessary, including a custody hearing and best-interest

analysis, for both Daughter and Son, if needed.1

       Order vacated. Case remanded. Jurisdiction retained.




____________________________________________


1
  Further, as it appears Father no longer has custody of Daughter, any
appeal from the order granting such primary and legal custody of Daughter
to Father may be moot. In re J.A., 107 A.3d 799 (Pa.Super.2015) (“As a
general rule, an actual case or controversy must exist at all stages of the
judicial process, or a case will be dismissed as moot. An issue can become
moot during the pendency of an appeal due to an intervening change in the
facts of the case or due to an intervening change in the applicable law. In
that case, an opinion of this Court is rendered advisory in nature. An issue
before a court is moot if in ruling upon the issue the court cannot enter an
order that has any legal force or effect.”).



                                           -3-